Exhibit 10.2
NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY
AGREEMENT


Republic Services, Inc. (“Company”), for the benefit of the Company and its
Affiliates (defined below), and Brian DelGhiaccio, Employee ID No. 551099004
(“Executive”) enter into this Non-Competition, Non-Solicitation, and
Confidentiality Agreement (“Agreement”), effective June 1, 2020 (“Effective
Date”). The Company and Executive are collectively referred to as the “Parties”
in this Agreement. The use of the term “Executive” herein is a general reference
only and shall not be construed to provide Executive any rights or status as an
employee that the individual would not otherwise have absent this Agreement. The
Parties agree as follows:


1. Position of Trust and Confidence. In reliance upon Executive’s promises in
this Agreement, the Company agrees that Executive shall be provided employment
with the Company in a position of special trust and confidence that involves
access to the Company’s Confidential Information (defined below) and
relationships that would give Executive an unfair competitive advantage if it
were not for Executive’s agreement to comply with the terms of this Agreement.
Executive accepts all of the terms and conditions contained in this Agreement in
exchange for the Company’s agreement to provide Executive with: the
above-described employment, access to the Company’s Confidential Information,
eligibility to participate in the Company’s Executive Separation Policy (or any
successor or similar policy maintained by the Company for the benefit of
similarly situated employees), and/or the Company’s remaining covenants in this
Agreement. Executive stipulates that each of the foregoing items is
independently sufficient consideration to support this Agreement standing alone.


2. General Duties. Executive acknowledges that, due to the nature of Executive’s
job responsibilities, Executive will be entrusted with significant
responsibility for managing, using and otherwise handling Confidential
Information and with significant responsibility for managing aspects of the
business of the Company and its Affiliates. Accordingly, Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to always act in the best
interests of the Company and its Affiliates, and to refrain from doing or saying
anything to a third party or subordinate that Executive knows, or through the
exercise of reasonable care should know, would cause injury to the Company or
its Affiliates; provided, however, that the foregoing does not prohibit any
conduct that is protected under Section 17 (Protected Conduct). As used in this
Agreement, the property and interests of the Company referred to in this
Agreement are understood to include the property and interests of the Company’s
Affiliates that Executive has involvement with or access to Confidential
Information about, in all possible respects (such as, but not limited to, the
Affiliates’ Confidential Information, Intellectual Property, customer
relationships, employee relationships, and Facilities), irrespective of whether
the Affiliates are expressly referred to in the definition, restriction or other
provision at issue.


3. Confidentiality, Intellectual Property Assignment, and Company Property
Obligations.


3.1 For purposes of this Agreement, “Confidential Information” means information
and compilations of information, in any form (tangible or intangible), related
to the Company or an Affiliate that Executive acquires or gains access to as a
result of Executive’s employment, if: (a) the Company has not authorized public
disclosure of the item, and (b) it is not readily available through proper means
to the public or others who are not obligated to keep it confidential and may
lawfully use it to the Company’s disadvantage; provided, however, that items of
information acquired by Executive prior to and separate from Executive’s
association with the Company are not included. The Company’s Confidential
Information includes, but is not limited to, non-public records and information
maintained internally by the Company or its Affiliates of the following nature:
customer lists and private agreements; customer service information; names of
customer contacts and the identities of decision-makers; lists, names, analysis
and other identifying information regarding specific customer prospects and
opportunities; marketing plans and techniques; market planning; development
plans; formulas; price data; cost data; price and fee amounts; pricing and
billing policies; quoting procedures; forecasts, forecast assumptions and
volumes; information regarding the Company’s actual or potential customers,
suppliers or other vendors; information about the Company’s routes, territories
or target markets; the Company’s internal financial information, including
purchasing, internal cost information, information regarding revenue and growth,
and information about the profitability of particular operations; internal
sales, service and operational manuals, policies and procedures; information
regarding the manner and methods of conducting the Company’s business;
information about the Company’s future plans, potential acquisition, divestiture
and other strategies; information about the Company’s landfill development
plans, landfill capacities, special projects and the status of any permitting
process or investigation; information the Company is obligated to keep as
confidential; and information that would qualify as a trade secret. Private
disclosure of Confidential Information to another party by the Company or its
Affiliates for business purposes will not cause it to lose its protected status
under this Agreement, and Confidential Information in the form of a confidential
compilation created or customized by the Company or its Affiliates will remain
protected because of the compilation’s unique and special value as a compilation
even though individual items of information in it may not otherwise qualify as
confidential.


3.2 As a direct consequence of Executive’s access to Confidential Information,
Executive agrees to the following restrictions and further agrees that such
restrictions are reasonable:





--------------------------------------------------------------------------------



(a) For the period of time that the information qualifies as Confidential
Information under this Agreement, Executive will take reasonable measures to
preserve the confidentiality of the information and comply with Company policies
regarding confidentiality, and shall not engage in any use, copying, transfer,
sale or disclosure of Confidential Information that is not authorized as part of
Executive’s job duties for the Company, without first obtaining the written
consent of a duly authorized officer of the Company. The purpose of the
foregoing restriction is the protection of the Company’s Confidential
Information, and it shall not be construed or applied broadly as a general
restraint of trade or covenant not to compete. The foregoing supplements, and
shall not be construed to reduce or eliminate, any rights and remedies the
Company would have absent this Agreement with respect to the protection of its
trade secrets under applicable law.


(b) During Executive’s employment with the Company, Executive agrees not to use
or disclose any previously obtained trade secret, proprietary or confidential
information that Executive received from a prior employer or another third
party, if Executive has any such information.


(c) If Executive is served with a subpoena, court order, or similar legal
document requiring the disclosure of Confidential Information, Executive will
provide the Company as much notice as is possible (presumably seven (7) business
days or more) through written notification to the Chief Legal Officer, Republic
Services Legal Department, at the then-current Corporate address, so that the
Company may take permissible steps to protect the Confidential Information. This
notice must be provided unless such notice is prohibited by law or court order;
provided, however, that nothing herein prohibits conduct that is protected under
Section 17 (Protected Conduct).


3.3 Executive will provide the Company with prompt written notice of
Intellectual Property conceived, created or developed during employment with the
Company. “Intellectual Property” refers to any and all inventions, patents,
business methods or processes, designs, discoveries, innovations, ideas,
know-how, improvements, trademarks, works of authorship, source code, computer
programs, mask works, domain names, writings, drawings, and designs, and all
other forms of intellectual property (or proprietary works) that can be owned or
subject to legal control, whether subject to copyright registration or not,
whether patentable or not, whether reduced to tangible form or not, and whether
made by Executive alone or jointly with others. Executive agrees to and does
hereby fully and finally grant and assign to the Company (or its designee) all
of Executive’s rights, title and interest, present and future, in and to
Intellectual Property conceived, created, discovered, or developed by Executive
during employment or any other relationship (e.g., independent contractor or
otherwise) with the Company or its Affiliates, whether conceived, created,
discovered, developed or improved upon, alone or with others, during regular
working hours or outside of them. However, nothing in this Agreement shall
create or require the assignment of an invention for which no equipment,
supplies, facility or trade secret information of the Company or its Affiliates
were used and which was developed entirely on Executive’s own time, unless: (a)
the invention relates directly to the business of the Company or its Affiliates
or to either of their actual or demonstrably anticipated research or
development; or (b) the invention results from any work performed by Executive
for the Company or its Affiliates. All of Executive’s work product related to
the Company’s business shall to the fullest extent permitted by law be
considered the property of the Company as “works made for hire” under the U.S.
Copyright Act and comparable laws of other countries, and nothing herein shall
be construed to limit or diminish any rights or interests the Company would have
in such works made for hire absent this Agreement. Nothing in this Agreement
shall be construed to grant Executive any rights in or to the Intellectual
Property of the Company or an Affiliate. Executive will keep and maintain
adequate and current written records of all Intellectual Property developed by
Executive (solely or jointly with others) during Executive’s employment with the
Company. The records may be in the form of notes, sketches, drawings, flow
charts, electronic data or recordings, and any other format. The records will be
available to and remain the sole property of the Company at all times. Executive
agrees not to remove such records from the Company except as expressly permitted
by Company policy which may, from time to time, be revised at the sole
discretion of the Company. Any Intellectual Property related to the Company’s
business (existing or under demonstrably anticipated research or development)
that Executive claims to retain rights in because it was conceived, created or
discovered prior to employment with the Company (“Prior Works”) have been
identified below, and if there are no such Prior Works identified it is because
Executive agrees there are none.


Intellectual Property related to the Company’s business (existing or under
demonstrably anticipated research or development) that Executive claims to
retain rights in because it was conceived, created or discovered by Executive
prior to employment with the Company (“Prior Works”) is listed below. Leave the
section below blank if no Prior Works are claimed.


Prior Works list:
__________________________________________________________________________________.
__________________________________________________________________________________.
__________________________________________________________________________________.
__________________________________________________________________________________.


If additional pages are needed, attach them and identify the number of pages
attached here: ________.





--------------------------------------------------------------------------------



3.4 Executive agrees to handle all the Company’s property in accordance with
Company policy. Executive’s authorization to access the Company’s computer
systems is limited and use of such systems to compete or prepare to compete is
unauthorized access that is strictly prohibited. All documents and records
received or created by Executive in the course of employment related to the
Company’s business are the property of the Company. When Executive’s employment
with the Company ends, or at the earlier request of the Company, Executive
agrees to immediately return to the Company all Company property in Executive’s
possession, custody or control, including anything containing Confidential
Information, such as: documents, emails, contact lists, papers, files, records,
reports, binders, notebooks, books, notes, calendars, plans, drawings, maps,
specifications, blueprints, studies, photographs, video recordings, audio
recordings, computers, tablets, smartphones, mobile telephones, drives, discs,
and any other devices used to store electronic data whether made by Executive or
which came into Executive’s possession concerning the business or affairs of the
Company, including any and all electronic copies and/or hard-copies. Nothing
herein prohibits Executive’s retention of paystubs and other records provided to
Executive by the Company regarding his or her compensation and benefits. Upon
the Company’s request, Executive agrees to immediately provide the Company with
a written affidavit confirming that Executive has returned all Company property
(including Confidential Information); provide all passcodes and passwords for
Company devices or accounts used by Executive; provide for inspection any
electronic storage devices Executive used to conduct business for the Company;
and cooperate in providing the Company a means through which it can promptly and
independently verify (including by forensic analysis, if necessary) that all
Company property has been removed from electronic storage devices, cloud-based
storage, and accounts in Executive’s possession or control. If Executive stored
Company information in any third-party cloud, email or internet service
provider, Executive consents to the provider’s disclosure of such information to
the Company.


4. Non-Competition and Non-Solicitation Obligations. Executive agrees that the
restrictions provided for in this Section 4 are reasonable and necessary for the
protection of the Company’s trade secrets and other protectable interests, and
that Executive’s obligations in Sections 1 – 3 are inadequate by themselves to
protect the Company’s interests and prevent irreparable harm. The obligations
created by this Section of the Agreement shall be referred to as the “Protective
Covenants.”


4.1 Definitions.


(a) “Competitor” means any person or entity, whether public or private and
whether operating alone or as part of a larger organization, that: (i) is doing
business in one or more cities or counties (or county-equivalents) where the
Company or its Affiliates do business; and (ii) engages in a business, or is
actively planning to engage in a business, that involves products or services
that compete with any products or services of the Company or its Affiliates,
existing or under demonstrable development during the Look-Back Period, and
which remain a part of the Company’s or its Affiliate’s business (existing or
under development) at the relevant time of enforcement. For purposes of the
foregoing, the covered products and services are understood to include, at the
time this contract is made, the following: collection, hauling, transfer,
processing, disposal and/or recycling of refuse (hazardous or non-hazardous),
and any other services or products offered, conducted, authorized or provided by
the Company or its Affiliates during the last two years of Executive’s
employment. The Parties acknowledge that the foregoing list is illustrative
only. Executive understands and accepts that the list may be expanded upon or
reduced depending upon future developments in the Company’s or its Affiliate’s
business, and Executive acknowledges that his or her employment with the Company
will provide adequate notice of changes in the list of Company and Affiliate
products and services applicable to him or her.


(b) “Conflicting Services” refers to offering, providing, selling, managing or
supervising services or activities on behalf of a Competitor that: (i) are the
same as, or are substantially similar in function or purpose to those Executive
offered, performed, supervised or managed for the Company or its Affiliates
during the Look-Back Period; (ii) relate to products or services of a Competitor
that compete with those products or services of the Company or its Affiliates
(existing or under development) that Executive had involvement with or was
provided Confidential Information about during the Look-Back Period; (iii)
involve pursuing business with or accepting business from a customer of the
Company or its Affiliate on behalf of a Competitor and to the detriment of the
Company or its Affiliate; or (iv) otherwise involve the likely use or disclosure
of Confidential Information by Executive. The foregoing applies to the
intentional actions of Executive, whether done directly or through direction or
control of others; in person or through telephonic, electronic, or other means
of communication; or as a principal, owner, director, officer, agent, employee,
partner, member, contractor or consultant.


(c) “Covered Customer” is a customer of the Company or its Affiliates that
Executive had material contact or dealings with on behalf of the Company or its
Affiliates during the Look-Back Period.


A “customer of the Company” will be presumed to include any person or entity who
is: (i) a purchaser of the Company’s or its Affiliate’s goods or services in the
Look-Back Period with whom the Company or its Affiliates has a reasonable
expectation of continued business activity; (ii) an active prospective purchaser
of the Company’s or its Affiliate’s goods or services with whom the Company or
its Affiliates has an ongoing business relationship or reasonable expectation of
doing business based on communications with the person or entity during the
Look-Back Period; or (iii) a buyer, broker, or comparable representative of a
purchaser or prospective purchaser that qualifies as a customer under (i) or
(ii) above.



--------------------------------------------------------------------------------





“Material contact or dealings” will be presumed to exist with the customer of
the Company if, during the Look-Back Period, the Executive: (i) had contact or
dealings with the customer on behalf of the Company or its Affiliates; (ii)
supervised or coordinated other Company or Affiliate employees in their dealings
with the customer on behalf of the Company or its Affiliate; (iii) was provided
Confidential Information related to the customer; or (iv) received credit or
compensation (such as bonus, commission, or earnings) from the Company for
business conducted with the customer.


(d) “Covered Employee or Individual” shall mean, for purposes of this Agreement
only, an individual that Executive works with or gains knowledge of as a result
of Executive’s employment with the Company, provided such individual is either
an: (i) employee of the Company or an Affiliate; or (ii) individual providing
his or her personal services to the Company or an Affiliate in an individual
capacity as an independent contractor.


(e) “Facility” means the physical location of: (i) an office, workplace or other
location where the Company or its Affiliates conduct business; (ii) a
hauling/collection operation; or (iii) a post-collection operation (including,
but not limited to, landfills, transfer stations, material recovery facilities,
recycling facilities and compost facilities), owned, leased or operated at the
relevant time of enforcement by the Company or its Affiliates; provided,
however, that it was a facility owned, leased, operated, planned, or under
development by the Company or its Affiliates, or is in geographic area that
Executive had access to Confidential Information about, during the Look-Back
Period.


(f) “Look-Back Period” means the last two (2) years of Executive’s employment
with the Company, or whatever lesser period of time Executive has been employed
at the Company if not employed for two (2) years or more, including any period
of employment with a predecessor or Affiliate of the Company; or, if the
foregoing is not enforceable, then such lesser period as the applicable court or
arbitrator deems enforceable to protect the Company’s legitimate business
interests.


(g) “Restricted Area” means the geographic areas (by state, county, parish, or
other means of identification used in the ordinary course of the Company’s
business) that involve a protectable interest on behalf of the Company or its
Affiliate that is related to Executive. Due to the nature of Executive’s
position and the extensive Confidential Information Executive will have access
to regarding the operations of the Company and its Affiliates nationally, it
shall be presumed that the Restricted Area is Executive’s county and state of
residence, and the remainder of the counties and states (or their equivalents)
within the United States where the Company or its Affiliates do business and
were doing business (or had demonstrable plans to do business) during the Look
Back Period. If, and only if, the foregoing is deemed unenforceable by a court
or arbitrator, then (for purposes of that court or arbitrator’s jurisdiction
only) the “Restricted Area” shall mean: the geographic areas that fall within a
50-mile radius of each Company or Affiliate Facility; or, if not enforceable,
then such lesser area within the foregoing geography as the applicable court or
arbitrator deems reasonable and enforceable under the circumstances. Executive
stipulates that he or she will be exposed to Confidential Information and trade
secrets related to all of the Company’s or its Affiliates’ Facilities as a
result of Executive’s high-level position with the Company which makes the
foregoing area reasonable.


(h) “Restricted Period” means the period during Executive’s employment with the
Company and a period of twenty-four (24) months after Executive’s employment
with the Company ends; or, if the foregoing is not enforceable, then such lesser
period as the applicable court or arbitrator deems enforceable to protect the
Company’s legitimate business interests.


(i) “Solicit” or “Soliciting” means to engage in acts or communications that are
intended to, or can reasonably be expected to, induce or encourage a particular
responsive action (such as buying a good or service or terminating a
relationship), regardless of which party first initiates contact.
.
4.2 Prohibition Against Competition.


During the Restricted Period, Executive will not compete with the Company by
providing Conflicting Services to a Competitor within the Restricted Area. This
obligation shall be referred to as the “Noncompete.”


4.3 Prohibition Against Solicitation of Customers.


During the Restricted Period, Executive will not, directly or through the
direction or supervision of others: (i) Solicit or assist in Soliciting a
Covered Customer on behalf of, or for the benefit of a Competitor; or (ii)
otherwise knowingly encourage or cause (in whole or in part) a Covered Customer
to stop or reduce business conducted with the Company or its Affiliates (except
where such activity is authorized by the Company in the ordinary course of
Executive’s employment with the Company and undertaken for the benefit of the
Company or its Affiliate). If, and only if, required for enforcement under
applicable law, the restriction in this paragraph shall be limited to business
activities in or related to the Restricted Area. This obligation shall be
referred to as the “Customer Nonsolicit.”



--------------------------------------------------------------------------------





4.4 Prohibition Against Solicitation of Employees and Individuals.


During the Restricted Period, Executive will not Solicit a Covered Employee or
Individual: (a) to go to work for a Competitor; or (b) to end his or her
relationship with the Company or its Affiliate unless such activity is
authorized and undertaken in the ordinary course of Executive’s employment for
the benefit of the Company or its Affiliate. This obligation shall be referred
to as the “Employee Nonsolicit.”


5. Obligation to Avoid Conflicts of Interest. During Executive’s employment with
the Company, Executive agrees: (a) not to compete with the Company; (b) to
notify the Company in writing of any business opportunities related to the
business of the Company that are not already regularly identified in the
ordinary course of Executive’s duties for the Company; and (c) to abide by the
Company’s Conflicts of Interests policy, which includes not becoming involved,
directly or indirectly, in a situation that a reasonable person would recognize
to be a conflict of interest with the Company. If Executive discovers, or is
informed by the Company, that Executive has become involved in a situation that
is an actual conflict, likely conflict, or appears to be a conflict of interest,
Executive will take immediate action to eliminate the conflict, including
providing full and immediate disclosure to the Company in writing and complying
with the Conflicts of Interests Policy. The Company’s determination as to
whether a conflict of interest exists will be conclusive.


6. Notice to New Employers. During the Restricted Period: (a) Executive agrees
to provide a copy of this Agreement to any person or entity that proposes to
employ or utilize the services of Executive (as an employee, consultant,
independent contractor or otherwise) before accepting the proposed employment or
work; and (b) if Executive accepts an offer of employment with any Competitor,
Executive agrees to provide Company with notice of Executive’s acceptance before
beginning active employment or work with the Competitor or within seven (7) days
after Executive accepts the offer of employment, whichever is sooner. Executive
agrees that the Company may notify third parties (such as a prospective employer
of Executive) of this Agreement and provide an opinion regarding its application
and enforcement without such action being the basis of any legal claim or
complaint by Executive.


7. Severability. Each of Executive’s obligations under this Agreement shall be
construed as a separate and severable obligation except where this Agreement
provides otherwise by expressly designating a provision non-severable. If a
court or arbitrator determines that a restriction in this Agreement cannot be
enforced as written due to an overbroad characteristic (such as time, geography,
or scope of activity covered), the Parties agree that the court or arbitrator
shall nonetheless engage in partial enforcement of the restriction and/or reform
any overbroad part of the restriction so that it may be enforced to the greatest
extent legally enforceable. Executive must present clear and convincing evidence
to overcome a presumption provided for in this Agreement. And, if a presumption
used in this Agreement would make a restriction against Executive unenforceable,
then it will be severed from the Agreement and shall not apply. If, despite the
foregoing, any provision contained in this Agreement is determined to be void or
unenforceable, in whole or in part, then the offending provision shall be
stricken from this Agreement and other provisions of this Agreement will remain
in full force and effect.


8. Affiliates & Beneficiaries. As used herein, an “Affiliate” is any legal
entity that, directly or indirectly, through one or more intermediaries, is
owned or controlled by, or is under the common ownership and/or control of
Republic Services, Inc., including but not limited to the Company’s subsidiaries
and successors (if applicable). As used herein, references to Executive’s
employment with the Company shall be understood to include any employment with
an Affiliate that may occur. The Parties expect that some or all of the duties
or responsibilities of the Company under this Agreement may be satisfied by an
Affiliate. Accordingly, Executive acknowledges that the discharge of any duty or
responsibility of the Company under this Agreement by one or more of its
Affiliates discharges the Company’s duty or responsibility in that regard.
Executive’s obligations under this Agreement will be owed to, and fully
enforceable by the Company and any Affiliate with a material interest warranting
protection.


9. Injunctive Relief. If Executive violates or threatens to violate any of the
restrictions placed on Executive by this Agreement, the Company shall be
entitled to specific performance and temporary and permanent injunctive relief
to enforce this Agreement in addition to any and all other legal and equitable
relief available to the Company under applicable law. No bond will be required
for the issuance of the injunctive relief provided for in this Agreement unless
it is required by law to make the injunctive relief enforceable, and if required
then an agreed upon reasonable bond shall be $1,000.00. The Parties agree that
the foregoing injunctive relief to enforce this Agreement is a reasonable and
necessary remedy to prevent the irreparable harm that would result from
Executive’s failure to comply with the restrictions in this Agreement.


10. Survival. The restrictions applicable to Executive under this Agreement and
the agreement to arbitrate in Section 19 below shall survive the termination of
Executive’s employment in accordance with their terms, and shall remain in
effect despite any change in position, title, duties, compensation, or other
terms and conditions of Executive’s employment. The existence of a claim by
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not relieve Executive of his or her obligations under this
Agreement or make them unenforceable.



--------------------------------------------------------------------------------





11. Tolling. If a post-employment restriction with a time limit in this
Agreement is violated by Executive, the time period applicable to the violated
restriction will be extended by one day for each day Executive remains in
violation of the restriction. This paragraph providing for an extension of
post-employment time limits shall be referred to as the “Tolling Clause.”


12. Successors and Assigns. This Agreement shall automatically inure to the
benefit of the Company’s successors and assigns and may be enforced by the same
without the need for any further agreement by Executive. Executive expressly
consents to the assignment of this Agreement by the Company as part of any sale,
merger, or other transaction related to the assets of the Company at the
Company’s discretion. Executive’s rights and obligations under this Agreement
are personal to Executive and may not be assigned by Executive.


13. Waiver. The waiver by any party of a breach of any provision of this
Agreement will neither operate nor be construed as a waiver of any subsequent
breach. The Company’s decision not to pursue a breach of this Agreement by
Executive (or the breach of any other Agreement by any other party), shall not
relieve Executive of his or her obligations under this Agreement or create a
waiver of the Company’s rights as to Executive or any other party. In order for
a waiver to be effective against the Company, it must be in writing and signed
by a duly authorized officer of the Company.


14. Attorneys’ Fees and Costs. The Parties agree that, if Executive breaches or
threatens to breach any term of this Agreement, the Company will be entitled to
recover the attorneys’ fees, costs and expenses incurred in enforcing this
Agreement if it is the prevailing party. The Company shall be deemed the
“prevailing party” if it secures any relief enforcing the Agreement irrespective
of whether some of the relief requested is also denied.


15. Governing Law, Jurisdiction and Venue. This Agreement shall be governed,
interpreted, and enforced in accordance with the laws of the State of Arizona;
provided, however, that any agreement between the Parties to arbitrate claims
shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
Additionally, the Parties agree that the courts situated in Maricopa County,
Arizona will have personal jurisdiction over them to hear all disputes arising
under or related to this Agreement that are not otherwise subject to arbitration
and that venue for any court proceeding arising from or related to this
Agreement will be proper only in Maricopa County, Arizona.


16. Entire Agreement, No Oral Amendments. Except as otherwise provided for in
this Agreement, the terms contained in this document are the entire agreement
between the Parties regarding the matters covered in it. The Parties are not
relying upon any representations, understandings or agreements outside of this
Agreement in making the decision to enter into it. This Agreement supersedes
prior agreements between the Parties regarding the subject matter covered in it,
and shall be considered the controlling agreement with respect to all such
matters; provided, however, that this Agreement shall be interpreted to
supplement and not replace or eliminate any restrictions placed on Executive as
a condition of the receipt of benefits under a deferred or long term incentive
compensation plan, equity participation plan, stock or stock option award
agreements, or intellectual property transfer agreements, to the extent they
apply.


17. Protected Conduct. Nothing in this Agreement prohibits Executive from
opposing, or reporting to the applicable law-enforcement agency (such as the
Securities and Exchange Commission), an event that Executive reasonably and in
good faith believes is a violation of law, requires notice or approval from the
Company before doing so, or prohibits cooperating in an investigation conducted
by such a government agency. Executive is hereby provided notice that pursuant
to the 2016 Defend Trade Secrets Act (DTSA): (a) no individual (consultant,
contractor or employee) will be held criminally or civilly liable under federal
or state trade secret law for the disclosure of a trade secret that: (i) is made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and made solely for the purpose of reporting
or investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal so that it is not made public; and (b) an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual files
any document containing the trade secret under seal, and does not disclose the
trade secret, except as permitted by court order.


18. At-Will Status. Unless Executive has a written employment agreement signed
by a duly authorized officer of the Company that clearly and unequivocally
provides otherwise, Executive’s employment with the Company is at-will, meaning
that either the Company or Executive may terminate the employment relationship
at any time, with or without cause or notice. Nothing in this Agreement shall be
construed to create a contract of employment for a fixed or guaranteed term or
to eliminate or create a limitation on any right that either one of the Parties
would have to terminate the employment relationship between them absent this
Agreement.











--------------------------------------------------------------------------------



19. Arbitration.


19.1 Except as otherwise provided herein, any claim or dispute (whether past,
present, or future), that could otherwise be asserted in a court of law by
either party arising from or related to this Agreement or Executive’s
application and selection for employment, employment, and/or separation of
employment with the Company (including without limitation, claims based upon or
related to discrimination, harassment, retaliation, defamation (including
post-employment defamation or retaliation), breach of a contract or covenant,
fraud, negligence, breach of fiduciary duty, trade secrets, unfair competition,
compensation or any monies claimed to be owed, whistleblowing, tort claims,
common law claims, statutory claims, equitable claims, and federal, state, or
local legal claims) shall be resolved through an individualized, final and
binding arbitration proceeding. Except as otherwise provided for herein, the
arbitration shall be conducted in accordance with the Employment Arbitration and
Mediation Rules of the American Arbitration Association (“AAA Rules”). The AAA
Rules are available via the internet at www.adr.org/employment or by using a
search engine such as Google to search for “AAA Employment Arbitration Rules”).
To the extent that the AAA Rules conflict with the Federal Arbitration Act
(“FAA”) or this Agreement, the FAA and this Agreement shall control.


19.2 This Agreement has a “Class Action Waiver” that prohibits the Parties or
any arbitrator from resolving any claim or dispute between them in a group,
class, collective, or representative action involving parties other than the
Company and Executive (as an individual), except by the mutual. written consent
of the Parties, and the arbitrator shall not have authority to preside over a
group, class, collective or representative proceeding. In the event a final
judicial determination is made that the Class Action Waiver is unenforceable and
that a class, collective, and/or representative action may proceed
notwithstanding the existence of this Agreement, the arbitrator is without
authority to preside over a class, collective, or representative action and any
such action must be brought in a court of competent jurisdiction—not in
arbitration. Regardless of anything else in this Agreement and/or any rules or
procedures that might otherwise be applicable by virtue of this Agreement,
disputes over the interpretation, applicability, enforceability or formation of
the Class Action Waiver, including, but not limited to any claim that all or
part of the Class Action Waiver is void or voidable, must be determined only by
a court and not by an arbitrator.


19.3 The following claims are not covered by this Section: (i) claims for
workers’ compensation benefits, state disability insurance benefits and
unemployment compensation benefits, or benefits under any plan governed by ERISA
(however, it applies to discrimination or retaliation claims based upon seeking
such benefits); (ii) disputes that may not be subject to pre-dispute arbitration
agreement as provided by the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Public Law 111-203) or disputes that an applicable federal
statute expressly states cannot be arbitrated or subject to a pre-dispute
arbitration agreement; or (iii) representative actions for civil penalties filed
under the California Private Attorneys General Act (“PAGA”), which may only be
maintained in a court of competent jurisdiction (but to the extent permitted by
applicable law, any claim by Executive on Executive’s own behalf under PAGA to
recover Executive’s unpaid wages must be arbitrated and is covered by this
Agreement).


Nothing in this Agreement prevents Executive from making a report to or filing a
claim or charge with a governmental agency, including without limitation, the
Equal Employment Opportunity Commission, U.S. Department of Labor, Securities
Exchange Commission, National Labor Relations Board, Occupational Safety and
Health Administration, or applicable law enforcement agencies. And nothing in
this Agreement prevents the investigation by a government agency of any report,
claim or charge otherwise covered by this Agreement. This Agreement also does
not prevent federal administrative agencies from adjudicating claims and
awarding remedies, even if the claims would otherwise be covered by this
Agreement. The Company will not retaliate against Executive for filing a claim
with an administrative agency. Nothing in this Agreement prevents or excuses a
party from satisfying any conditions precedent and/or exhausting administrative
remedies under applicable law before bringing a claim in Arbitration. This
Agreement also does not prevent or prohibit Executive in any way from reporting,
communicating about, or disclosing claims for discrimination, harassment,
retaliation, or sexual abuse.


Either party may pursue and receive a temporary restraining order or and/or
preliminary injunctive relief in a court of competent jurisdiction because the
award to which the party may be entitled in arbitration may be rendered
ineffectual without such relief. This includes but is not limited to preliminary
injunctive relief to enforce the covenants applicable to Executive under
Sections 3 – 6 of this Agreement (provided, however, that all issues of final
relief shall continue to be decided through arbitration, and the pursuit of
temporary injunctive relief shall not constitute a waiver of the Parties’
agreement to arbitrate). The Parties stipulate that issuance of temporary or
preliminary injunctive relief by a court does not require any final decisions of
fact or law and is consistent with the subsequent referral of the matter to
arbitration for final resolution on the merits. Nothing herein shall be
construed to deprive the arbitrator of the power to issue temporary, preliminary
and permanent injunctive relief to enforce this Agreement.


19.4 The Parties understand that they are agreeing to substitute one legitimate
dispute resolution forum (arbitration) for another (litigation) because of the
mutual advantages the arbitration forum offers and that their mutual promises to
arbitrate provide consideration for this agreement to arbitrate.







--------------------------------------------------------------------------------



The arbitration proceeding will comply with the following:


(a) A party wishing to arbitrate a legal claim must make a written request for
arbitration to the other party and deliver it before the expiration of the
statute of limitations applicable to the claim. The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the request for arbitration.
Either party may file a motion to dismiss and/or a motion for summary judgment
consistent with the standards for such motions under the Federal Rules of Civil
Procedure. The arbitration award may only provide for damages or relief that a
court of law could award. The award shall be issued in writing and state the
essential findings and conclusions on which such award is based. Unless
arbitration is prohibited by applicable law (in which case the arbitration will
be held in the county and state where Executive works or last worked), the
arbitration proceeding will be conducted in Maricopa County, Arizona, or another
mutually agreed upon location. Unless the Parties jointly agree otherwise, the
arbitrator shall be either an attorney who is experienced in employment law and
licensed to practice law in the state in which the arbitration is convened or a
retired state or federal judge from any jurisdiction. Unless the Parties
mutually select an arbitrator, the arbitrator shall be chosen by the AAA through
a process of alternate strikes by the Parties. The AAA will give each party a
list of eleven (11) arbitrators (subject to the qualifications listed above)
drawn from its panel of arbitrators. The Parties will strike names alternately
from the list of common names, with the party initiating the claim to strike
first, until only one remains. The remaining person will be designated as the
arbitrator. If for any reason, the individual selected cannot serve, AAA will
issue another list of eleven (11) arbitrators and repeat the alternate striking
selection process.


(b) The decision and award shall be exclusive, final, and binding on the
Parties, their heirs, executors, administrators, successors, and assigns. Except
as otherwise expressly provided for herein, any legal dispute relating to the
interpretation, applicability, or enforceability of this arbitration agreement
that would otherwise be subject to resolution in a court of law will be resolved
by the arbitrator. The Company will pay all costs and expenses associated with
the arbitration, except for the filing fees and costs that would have been
required of Executive in a court proceeding if the claim is one initiated by
Executive. Each party agrees to pay their own respective attorneys’ fees, costs
and expenses throughout the arbitration proceeding. The arbitrator may award
attorneys’ fees, costs and expenses at the conclusion of the arbitration and any
other relief provided by law. Judgment on the arbitration award may be entered
in any court having jurisdiction over the Parties.


20. Notice. Executive acknowledges that Executive has been provided advance
notice of the Agreement (the “Notice Period”); and, if Executive is
signing/executing the Agreement before the expiration of any applicable Notice
Period, Executive is doing so voluntarily and waiving Executive’s right to take
the full notice period to consider the Agreement before doing so. Executive
understands that Executive has the right to withdraw consent to receive and sign
this Agreement electronically by contacting the applicable recruiter and/or
human resources manager in writing, and requesting that this Agreement be
presented to Executive in paper form for handwritten signature.


Executive, intending to be legally bound, executes this Agreement as of the
Effective Date.







EXECUTIVE
/s/ Brian DelGhiaccio
Brian DelGhiaccio







